DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on September 27, 2022, for the application with serial number 17/084,778.

Claims 1, 9, and 17 are amended.
Claims 1-20 are pending.

Interview
The Examiner acknowledges the interview conducted on September 20, 2022, in which proposed amendments were discussed.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the Examiner has not considered all of the elements of the claims when arriving at the conclusion that the claims are directed to an abstract idea without significantly more.  See Remarks p. 11. Specifically, the Applicant contends that the claims overcome a problem that is rooted in  computer technology and computer networking by considering social media and geolocation data.  See Remarks pp. 11-12.  In response, the Examiner points out that the social media data and geolocation data do not necessarily have to be used as a parameter.  See exemplary claim 1: “receiving one or more customer parameters and remittance trends that comprise transaction data, social media data, support data, communications data, and geolocation data.”  Other types of data could be received, such as transactions data.  The ‘comprising’ language does not actually require that social media data and geolocation data be received.  Moreover, that data does not necessarily root the claims in computer technology; because mere use of data from those categories does not alter the scope of the claims in a technical way.  No solution that is necessarily rooted in computer technology is actually recited; social media data and geolocation data are merely used.  A human being could manipulate the data using pen and paper.  However, a general purpose computer is used as a tool to implement the abstract idea.  Therefore, the subject matter of the claims is not rooted in computer technology.   
The rejection for lack of subject matter eligibility is accordingly maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to [1] changing the size of an array and triggers (as evidenced by 
the preamble of exemplary claim 1); [2] processing transaction data (as evidenced by exemplary claim 1; “dynamically processing a plurality of transaction data based on the one or more adjusted at least one array”); and [3] making suggestions (as evidenced by exemplary claim 1; “generating a set of remittance suggestions and financial suggestions”); abstract ideas.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include:  “receives one or more inputs;” “stores and manages arrays of data structures;” “receiving one or more customer parameters and remittance trends;” “accessing one or more key performance indicators;” “accessing one or more DLPA metrics;” “adjusting at least one array;” “processing a plurality of transaction data;” “generating a set of remittance suggestions and financial suggestions;” and “communicating the set of remittance suggestions.”  The steps are all steps for managing personal behavior related to the abstract ideas of changing the size of arrays and triggers; processing transaction data; and making suggestions that, when considered alone and in combination, are part of the abstract ideas of changing the size of an array and triggers; processing transaction data; and making suggestions.  The dependent claims further recite steps that are part of the abstract ideas of changing the size of an array and triggers.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes modifying data and business evaluation thresholds for making suggestions; and processing transactions based on the modifications.
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (an interface, a data store, an analytics engine, and a database in independent claims 1 and 9; and a computer readable medium in independent claim 16).  The claims recite the use of an enterprise service bus, but the enterprise service bus merely serves as a technological environment for implementing the abstract idea.  The abstract idea of processing transaction data is generally linked to an environment with a service bus for implementation.  Therefore, the recited service bus merely amounts to a technological environment for implementing the abstract idea.  See MPEP §2106.05(h).  The service bus could also be considered generic computer hardware, because it contains generic electronic elements, such as pin connectors and wires.  See Specification ¶[0023]-[0024].  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (an interface, a data store, an analytics engine, and a database in independent claims 1 and 9; and a computer readable medium in independent claim 16) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  No special purpose hardware is recited in the claims, so the claims do not apply the use of the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract ideas, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





                                                                                                                                                                                

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624